    Case: 3:18-cv-00107-RAM-RM Document #: 240 Filed: 12/07/20 Page 1 of 6




                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN


 SOUTHLAND GAMING OF THE              )
 VIRGIN ISLANDS, INC.,                )
                                      )
                                      )
                 Plaintiff,           )
                                      )
 vs.                                  )                        Civil No. 2018-107
                                      )
 GOVERNMENT OF THE UNITED             )
 STATES VIRGIN ISLANDS AND            )
 GOVERNOR ALBERT BRYAN, IN HIS        )
 OFFICIAL CAPACITY,                   )
                                      )
                                      )
                 Defendants.          )
_____________________________________ )

                         MEMORANDUM OPINION AND ORDER

       Before the Court is defendant Government of the Virgin Islands’ (“GVI”) “Motion For

Protective Order or, in the Alternative, to Quash Notice of Deposition of Governor Albert Bryan,

Jr.” [ECF 232]. Plaintiff Southland Gaming of the Virgin Islands, Inc. (“Southland”) opposes the

motion [ECF 238], and the GVI replied [ECF 239].

                                   I.      BACKGROUND

       On July 29, 2003, plaintiff Southland entered into an agreement, the Video Lottery

Agreement, with the GVI. Compl. [ECF 1] ¶ 15. According to plaintiff, “[t]he Video Lottery

Agreement prohibits [the U.S. Virgin Islands] from contracting with other individuals or entities

for video lottery machines or services on St. Thomas,” U.S. Virgin Islands. Id. ¶ 27. On December

1, 2016, the Virgin Islands legislature passed, and then-Governor Kenneth E. Mapp signed, the

Virgin Islands Horse Racing Industry Assistance Act of 2016 (“the Racino Act”). Id. at Ex. D.

That same day, the legislature also passed Virgin Islands Act 7953 (“Act 7953”), which formally
       Case: 3:18-cv-00107-RAM-RM Document #: 240 Filed: 12/07/20 Page 2 of 6
Southland Gaming v. GVI, et al.
Civil No. 2018-107
Page 2


approved the VIGL Operations, LLC (“VIGL”) Franchise Agreement. Id. at Exs. C, E. Under the

Franchise Agreement, VIGL was authorized to operate slot machines on St. Thomas. Id. at Ex. E.

         On December 18, 2018, Southland brought the underlying action against the GVI and then-

Governor Mapp, in his official capacity. Compl. [ECF 1]. In a nutshell, Southland claims that by

passing the Racino Act and Act 7953, and approving the VIGL Franchise Agreement, defendants

violated the terms of the Video Lottery Agreement which, according to plaintiff, designated

Southland the exclusive provider of video lottery terminals (“VLTs”) on the U.S. Virgin Islands

of St. Thomas and St. John. Id. ¶¶ 1, 4. The GVI filed their answer on February 23, 2019. [ECF

23].

         On April 10, 2020, the District Court issued an order making certain findings with respect

to the issue of whether “slot machines” as used in the Racino Act and related legislation are the

functional equivalent of “video lottery terminals” as used in the Video Lottery Agreement. [ECF

162] at 13-14. Thereafter, and purportedly in response to that decision, the GVI moved to amend

its answer to raise the following affirmative defenses: (1) the Video Lottery Agreement is illegal,

(2) the operation of Southland’s machines is illegal, and (3) the GVI is not in breach of the Video

Lottery Agreement because the VIGL Franchise Agreement “does not provide that VIGL will be

providing VLTs or its related services to the Government of the Virgin Islands.” [ECF 205-1] ¶¶

5, 6, 10. On November 16, 2020, the Court granted that motion. [ECF 225].

         Southland now wishes to depose current Virgin Islands Governor Albert Bryan, Jr., who

was inaugurated in January 2019, and was thereafter substituted as a named defendant for former

Governor Mapp. See [ECF 122] at 1 n.1. The parties have discussed the proposed areas of inquiry,

and based on those discussions, the GVI seeks a protective order to bar that deposition from taking

place.
     Case: 3:18-cv-00107-RAM-RM Document #: 240 Filed: 12/07/20 Page 3 of 6
Southland Gaming v. GVI, et al.
Civil No. 2018-107
Page 3


                                       II.      LEGAL STANDARDS

         Federal Rule of Civil Procedure 26 provides:

                  Parties may obtain discovery regarding any nonprivileged matter
                  that is relevant to any party’s claim or defense and proportional to
                  the needs of the case, considering the importance of the issues at
                  stake in the action, the amount in controversy, the parties’ relative
                  access to relevant information, the parties’ resources, the importance
                  of the discovery in resolving the issues, and whether the burden or
                  expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). Under subsection (c), “[a] party or any person from whom discovery is

sought may move for a protective order,” which “[t]he court may, for good cause, issue . . . to

protect [such] party or person from annoyance, embarrassment, oppression, or undue burden or

expense.” Fed. R. Civ. P. 26(c)(1).

         The Court of Appeals for the Third Circuit has not yet ruled on the issue of discovery

directed to high ranking government officials. However, in United States v. Sensient Colors, the

District Court for the District of New Jersey, relying on United States v. Morgan, 313 U.S. 409,

422 (1941),1 as construed by various Circuit Courts of Appeal, adopted the principle “that current

high-ranking government officials should not be subject to the taking of depositions absent

extraordinary circumstances.” 649 F. Supp. 2d 309, 316 (D.N.J. 2009) (citing Bogan v. City of

Boston, 489 F.3d 417, 423 (1st Cir. 2007) and cases cited therein). The logic behind this principle

is that absent such “extraordinary circumstances, good cause exists to preclude the deposition of a

high level government official because there is a public policy interest in ensuring that high level



         1
           In Morgan, the Secretary of Agriculture was called at trial to testify regarding an order he issued setting
maximum rates to be charged by market agencies for their services at stockyards. 313 U.S. at 413, 421-22. The
Supreme Court determined that the Secretary of Agriculture should not have been required to testify because “it was
not the function of the court to probe the mental processes of the Secretary.” Id. at 422 (quotation marks omitted).
The Supreme Court further noted that judges are not subjected to such scrutiny, and likewise, “the integrity of the
administrative process must be equally protected.” Id.
     Case: 3:18-cv-00107-RAM-RM Document #: 240 Filed: 12/07/20 Page 4 of 6
Southland Gaming v. GVI, et al.
Civil No. 2018-107
Page 4


government officials are permitted to perform their official tasks without disruption or diversion.”

Buono v. City of Newark, 249 F.R.D. 469, 471 n.2 (D.N.J. 2008) (citations omitted);2 accord

Summerville v. Gregory, 2017 WL 3208346, at *2 (D.N.J. July 27, 2017); Johnson v. Attorney

General of State of New Jersey, 2015 WL 4915611, at *2 (D.N.J. Aug. 18, 2015).

        When determining if extraordinary circumstances exist, courts must consider whether the

party seeking the deposition has shown:

                  (1) that the official’s testimony is necessary to obtain relevant
                  information that is not available from another source; (2) the official
                  has first-hand information that could not be reasonably obtained
                  from other sources; (3) the testimony is essential to that party’s case;
                  [(4)] the deposition would not significantly interfere with the ability
                  of the official to perform his government duties; and [(5)] that the
                  evidence sought is not available through any alternative source or
                  less burdensome means.

Buono, 249 F.R.D. at 471 n.2; see also Holt v Commonwealth of Pa., 2020 WL 435752, *2 (M.D.

Pa. Jan. 28, 2020). Further, although ordinarily the burden to justify a protective order is on the

moving party, in this case, the party seeking to depose a high-ranking government official must

demonstrate the existence of extraordinary circumstances. Sensient Colors, 649 F. Supp. 2d at

322.




        2
            The court in Buono noted:

                  [T]his rule is based on the notion that high ranking government officials have
                  greater duties and time constraints than other witnesses and that, without
                  appropriate limitations, such officials will spend an inordinate amount of time
                  tending to pending litigation. These interests require the requesting party to show
                  that the deposition is likely to lead to the discovery of admissible evidence and
                  thus, mere knowledge or awareness of information that may be helpful if
                  discovered, and even an official’s pro forma approval of a matter without showing
                  deliberations about it, will not justify ordering a deposition of the official.

Buono, 249 F.R.D. at 471 n.2 (quotation marks and citations omitted).
    Case: 3:18-cv-00107-RAM-RM Document #: 240 Filed: 12/07/20 Page 5 of 6
Southland Gaming v. GVI, et al.
Civil No. 2018-107
Page 5


                                       III.    DISCUSSION

        Here, plaintiff argues that Governor Bryan has “personal knowledge and involvement in

this dispute.” [ECF 238] at 1. Southland contends that the “Governor has highly relevant personal

knowledge because he is the head of the Executive Branch of the Government of the Virgin

Islands,” and that “[u]nder his supervisory control is both the Virgin Islands Lottery and the

Attorney General’s Office.” Id. at 3. Therefore, according to Southland, it should be able to

question Governor Bryan regarding “the actual position of the Government” on the issue of the

“newly asserted” affirmative defense of illegality and the “motive behind any change in the

Government’s position.” Id. Further, Southland seeks to “ask the Governor about the financial

consequences to the Government should the Court accept the Governor’s new argument that video

lottery is illegal.” Id. at 4. Southland also wishes to depose the Governor to determine “whether

the Government is retaliating against Southland for filing this action.” Id. at 5. Finally, Southland

contends that news reports indicate that Governor Bryan has been in communication with VIGL

regarding VIGL’s future plans and performance under the Franchise Agreement, as well as in

connection with mediation of this case. Id. at 6-8.

        The Court finds that Southland has not shown the existence of extraordinary circumstances.

First, plaintiff has failed to demonstrate that Governor Bryan has any direct personal knowledge

regarding the gravamen of Southland’s complaint—that the enactment of the Racino Act and Act

7953, and the approval of the VIGL Franchise Agreement violated the terms of the Video Lottery

Agreement—all of which occurred years prior to Governor Bryan’s inauguration. Southland’s list

of the Governor’s after-the-fact activities does not alter this conclusion.

        Second, many of the issues Southland says it wishes to inquire about simply have no

relevance to Southland’s underlying constitutional and contract claims. Southland makes no
    Case: 3:18-cv-00107-RAM-RM Document #: 240 Filed: 12/07/20 Page 6 of 6
Southland Gaming v. GVI, et al.
Civil No. 2018-107
Page 6


showing of how the GVI’s “motive” in raising the illegality defense or how its arguing illegality

is in “retaliation” for Southland bringing this lawsuit, are at all relevant to any of the claims in the

complaint.

        Nor is Southland’s lament that there are “few fact witnesses in this case” compelling

enough to permit a deposition of Governor Bryan. To the extent Southland wishes to explore the

Governor’s discussions with VIGL and VIGL’s performance under the Franchise Agreement,

Southland can ask VIGL about these areas directly. Further, aspects of the “illegality” argument

might be explored with members of the Casino Control Commission. Southland simply has not

shown that Governor Bryan’s testimony is necessary or essential to its case, or that Governor Bryan

is the only source for the evidence Southland seeks.

        In sum, the Court finds that plaintiff has not established extraordinary circumstances which

would justify the Court’s allowing it to depose the Governor in this matter. Accordingly, the Court

concludes that the government has shown good cause for the issuance of a protective order barring

Governor Bryan’s deposition, and that plaintiff has failed to undermine this showing.

        For the foregoing reasons, IT IS HEREBY ORDERED that the government’s motion for a

protective order [ECF 232] is GRANTED.



Dated: December 7, 2020                                    S\ __________________________
                                                               RUTH MILLER
                                                               United States Magistrate Judge
